o
                                                                               ro       t r\ • *-.

                                                                               S        -Ac.
                                                                               CO       5>XNo. 68137-1-1/2



remainder of the evening and early morning, he grabbed, pushed, pinched,

choked, and bit her. This altercation lasted until Powell and Beasley fell asleep,

at approximately 6:00 a.m. the following morning.

      When Beasley and Powell woke up later that evening, on June 21, 2010,

Beasley began to search Powell's cellular phone. Fearful that Beasley would

become angry again, Powell removed the screen to the bedroom window, exited

the house through the window, and fled to a neighbor's residence. She used her

neighbor's telephone to place one call to her mother and another call to 911.

The police arrived shortly thereafter and documented numerous injuries on

Powell's body, which included bruises, abrasions, bite marks, and red marks. A

police officer received a signed, written statement from Powell that described the

events that had transpired.

       Powell stayed with her mother for one week, after which she moved back

in with Beasley. During that week, Beasley contacted Powell several times by

e-mail, and Powell visited Beasley at his house at least twice. On July 1, 2011,

after Powell returned to live with Beasley, the State filed an information charging

Beasley with one count of assault in the second degree and one count offelony

harassment.

       On July 11, 2011, Powell met with a detective to recant the written

statement that she had previously provided. She fabricated a new story in which

she claimed that her injuries were the result of a fight with another woman. She
later testified that she presented this false account at Beasley's behest. He told
her that if she did not change her statement, he would be in jail for a long time.

                                        -2-
No. 68137-1-1/3



Powell testified that she chose to comply with Beasley's request because she felt

sorry for him.

        On July 12, 2011, Beasley was arrested, arraigned, and taken into

custody. A no-contact order was also issued, which prohibited Beasley from

contacting Powell, including by telephone.

        Between July 19 and July 31, 2011, while in jail awaiting trial, Beasley

placed a series oftelephone calls to his niece, Jennifer Beasley, who thereafter
connected the calls to Powell. These calls were recorded by the facility in which

Beasley was incarcerated. Pertinent excerpts from the telephone conversations

are as follows:1

        [BEASLEY]: Then he's talking about it going on trial, talking about
                          urn well it's hard to beat these cases, especially if she
                          gets on the stand .. . once she gets on the stand. I
                          said well she's not, you know what I'm saying, I don't
                  even think she's gonna be there, man.
        [POWELL]: Uh-huh.
        [BEASLEY]: Iwas like look in order for herto get there she has to
                          get a subpoena. If she doesn't get the subpoena . . .
                          they can only issue 'em a material witness warrant for
                          72 hours.
         [POWELL]:        Uh-huh.
         [BEASLEY]: You know what I'm saying. If she went out of town,
                          like California, they don't even extradite back.
         [POWELL]: Yeah.
         [BEASLEY]: You know what I'm saying for, for a material witness
                          warrant. . . .

         [BEASLEY]: Idon't know what's gonna go on, but Ijust hope she's
                          careful. If she's not gonna show up I hope she's
                          careful. Are you sure she's not showing up?
         [JENNIFER]: Naw.
         [BEASLEY]: Huh?

         1At trial, six of these recorded jail telephone calls were offered, admitted, and played to
 the jury. The jury was also provided a transcript of the calls as a listening aid.
No. 68137-1-1/4



      [JENNIFER]: Naw I ain't see her.
      [BEASLEY]: Are you, are you guys sure that she's not showing up
                    at the court?
      [POWELL]:     Yep. . . .

      [BEASLEY]: [B]ecause if she don't want to come all she has to do
                 is not answer her subpoena. And then at the same
                 time when they put the material witness warrant out
                 all she has to do is not answer or take a trip to Cali or
                 go to the uh drunk boxer's parents house. Huh? For
                 a few days. Huh?
      [POWELL]: Uh-huh.
      [BEASLEY]: Goodness sakes it's too easy. You know what I'm
                    saying. . . .

      [BEASLEY]: [Y]ou cannot. . . basically uh you have the right to
                    face your accuser meaning that if your accuser does
                    not show up there is no case. They have to dismiss,
                    without an accuser there is not witness, there is no.. .
      [POWELL]:     Okay. Okay and that's fine. This .. .and I'm gonna
                    tell you like this. Remember that you said that
                     because she had no intention of ever. . . she doesn't
                     have any intention on going up to the fucking court
                     anymore.

       Based upon the content of these recorded telephone conversations, the

State amended the information against Beasley to include a charge of tampering

with a witness in violation of RCW 9A.72.120, and five counts of felony violation

of the no-contact order.

       Following trial, the jury returned guilty verdicts as to the crime oftampering
with a witness and as to the lesser crime of assault in the fourth degree. The jury

also found Beasley guilty as to the five counts offelony violation of a court order.
The trial court thereafter imposed a concurrent sentence of 60 months

incarceration for his convictions of tampering with a witness and violation of the

no-contact order, and a consecutive misdemeanor sentence of 180 days of


                                          4-
No. 68137-1-1/5



incarceration for the assault conviction.

       Beasley appeals.

                                                II


       Beasley asserts that his witness tampering conviction should be reversed

and dismissed with prejudice. This is so, he argues, because insufficient

evidence supported this conviction. We disagree.2
       On a challenge to the sufficiency of the evidence, we must determine

whether, viewing the evidence in the light most favorable to the State, any

rational trier of fact could have found all of the essential elements of the crime

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2781, 61 LEd.2d 560 (1979); State v. Green, 94 Wash. 2d 216, 221, 616 P.2d 628

(1980). The elements of a crime may be established by direct or circumstantial

evidence, one being no more or less valuable than the other. State v. Delmarter.

94 Wash. 2d 634, 638, 618 P.2d 99 (1980). We draw all reasonable inferences

from the evidence in favor of the State and interpret them most strongly against

the defendant. State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). A

claim of insufficiency of the evidence admits the truth ofthe State's evidence and
all inferences that can be drawn therefrom. Salinas. 119 Wn.2d at 201.

        To convict Beasley of tampering with a witness, the applicable jury

instruction required that the State prove the following elements beyond a
        2 In his statement of additional grounds, Beasley asserts multiple additional contentions,
including (1) that his conviction for assault in the fourth degree should be reversed because, he
asserts, Powell made several inconsistent statements before and during trial, (2) that his five
counts offelony violation ofa no-contact order should be reversed, and (3) thatthe prosecutors
impermissibly used intimidation tactics against him. After a thorough review of the record, we
determine that Beasley's contentions warrant neither appellate relief nor further discussion.
No. 68137-1-1/6



reasonable doubt:

          (1) That during a period of time intervening between July 7,
      2011, through July 31, 2011, the defendant attempted to induce a
      person to testify falsely or, without right or privilege to do so,
      withhold any testimony or absent himself or herself from any official
      proceeding; and
         (2) That the other person was a witness; and
         (3) That the acts occurred in the State of Washington.

       Beasley challenges the sufficiency of the evidence based upon his

assertion that the State failed to prove beyond a reasonable doubt that he

tampered with a witness. In so contending, Beasley points to the language set

forth in RCW 9A.72.120,3 which requires the State to establish that a defendant

"attempted] to induce" a witness to testify falsely, absent herselffrom trial, or

withhold testimony. Beasley asserts that the "attempts to induce" element was

not satisfied because the evidence demonstrated that Powell "needed no

persuasion to change her statements." This contention lacks merit.
       In asserting that Powell "needed no persuasion" to change her statement,

Beasley mischaracterizes and ignores the clear language of RCW 9A.72.120.
According to Beasley's contention, the statute required the State to prove that
Beasley did, in fact, persuade Powell to change her statement. This is not so.
The statute's plain language indicates that a conviction of witness tampering


       3 RCW 9A.72.120 provides, in relevant part:
       Aperson is guilty oftampering with a witness if he or she attempts to induce a
       witness ... to:
               (a) Testify falsely or, without right or privilege to do so, to withhold any
       testimony; or
               (b) Absent himself or herself from such proceedings; or
               (c) Withhold from a law enforcement agency information which he orshe
       has relevantto a criminal investigation or the abuse or neglect of a minor child to
       the agency.
No. 68137-1-1/7



requires proof that the defendant made an attempt to induce a witness to absent

herself from the proceeding, testify falsely, or withhold testimony. RCW

9A.72.120. Thus, whether Powell was independently motivated to change her

statement or absent herself from Beasley's trial is of no moment. Nor is it

significant whether Beasley succeeded in his attempt to procure Powell's

unavailability during his trial. The gravamen of the offense is his attempt to

induce or bring about the referenced results.

       Furthermore, sufficient evidence was presented at trial such that a rational

trier of fact could reasonably conclude that the "attempts to induce" requirement

was met. First, the content of the jail telephone calls could lead a reasonable

juror to conclude that Beasley attempted to dissuade Powell from appearing at
his trial. Beasley's statements made in the telephone calls demonstrate that he
was instructing Powell to travel to California during his trial in order to avoid
testifying. Afact finder could also reasonably infer that Beasley was telling
Powell that she could ignore the State's subpoena if she so desired. Indeed,
Beasley concedes in his briefing that "[i]n those calls, Beasley asked Powell not
to appear in court."

       Moreover, in addition to the telephone calls that were played to the jury,

Beasley's testimony at trial provided further evidence that could lead to a
reasonable inference that he was attempting to discourage Powell from testifying.

At trial, Beasley testified that, in these jail telephone calls, he was informing
Powell that she could choose whether to testify or not, and that if she wished not

to do so, she could ignore the State's subpoena. Beasley also admitted in his
                                          -7-
No. 68137-1-1/8



testimony that, in these telephone calls, he was notifying Powell that if she went

to California during his trial, she would not be extradited, and that she could not

be forced to testify. Finally, he testified that it was important to him that Powell

not appear at his trial.

       Viewing the evidence in the light most favorable to the State, a rational

juror could reasonably infer that Beasley was attempting to induce Powell to

withhold evidence, testify falsely, or absent herself from his trial. Accordingly, the

evidence was sufficient to support the jury's verdict.

       Affirmed.




We concur: